



WARNING

THIS IS AN APPEAL UNDER THE

YOUTH CRIMINAL JUSTICE ACT

AND IS SUBJECT TO:

110. (1)
Subject to this section,
    no person shall publish the name of a young person, or any other information
    related to a young person, if it would identify the young person as a young
    person dealt with under this Act.

111. (1)
Subject to this section,
    no person shall publish the name of a child or young person, or any other
    information related to a child or a young person, if it would identify the
    child or young person as having been a victim of, or as having appeared as a
    witness in connection with, an offence committed or alleged to have been
    committed by a young person.

138. (1)
Every person who
    contravenes subsection 110(1) (identity of offender not to be published),
    111(1) (identity of victim or witness not to be published), 118(1) (no access
    to records unless authorized) or 128(3) (disposal of R.C.M.P. records) or
    section 129 (no subsequent disclosure) of this Act, or subsection 38(1)
    (identity not to be published), (1.12) (no subsequent disclosure), (1.14) (no
    subsequent disclosure by school) or (1.15) (information to be kept separate),
    45(2) (destruction of records) or 46(1) (prohibition against disclosure) of the
Young Offenders Act
, chapter Y-1 of the Revised Statutes of Canada,
    1985,

(a)       is guilty of an indictable offence and liable to
    imprisonment for a term not exceeding two years; or

(b)       is guilty of an offence punishable on summary
    conviction.






CITATION:
R. v. S.K., 2011 ONCA 835



DATE: 20111222



DOCKET: C51988



COURT OF APPEAL FOR ONTARIO



Doherty, Rosenberg and Lang JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



S.K.



Appellant



Candice Suter, for the appellant



Emile Carrington, for the respondent



Heard:
December 21, 2011



On appeal from the finding of guilt
          entered on December 4, 2009 and the disposition imposed on April 19, 2010 by
          Justice James J. Keaney of the Ontario Court of Justice.



APPEAL BOOK ENDORSEMENT



The Conviction Appeal

[1]

There are two grounds of appeal.

(1)

The identification evidence

[2]

The trial judge did not err in his assessment of the identification
    evidence given by the teller.  He was alive to the inherent frailties of that
    evidence.  In any event, the tellers evidence was only a small feature of the
    identification evidence.  This was an overwhelming case.

(2)

The photographs

[3]

In our view, defence counsel did agree that the time and date stamps on
    the schools photographs could be admitted for their truth without formal proof
    of their authenticity.

[4]

The appeal from conviction is dismissed.

The Sentence Appeal

[5]

The trial judges characterization of the case was open to him. On that characterization
    the sentence was reasonable and we see no error in principle.

[6]

The sentence appeal is dismissed.


